Citation Nr: 1512596	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a scar of the right lower leg.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a bilateral shoulder disability, to include arthritis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, adjustment disorder, and depression as secondary to service-connected disabilities.

5.  Entitlement to treatment for an active psychosis under 38 U.S.C.A. § 1702.

6.  Entitlement to a compensable evaluation for asbestosis.

7.  Entitlement to an evaluation in excess of 10 percent for hypertension.

8.  Entitlement to a compensable evaluation for maxillary sinusitis.

9.  Entitlement to a compensable evaluation for a left knee disability.

10.  Entitlement to a compensable evaluation for a bilateral hearing loss disability.

11.  Entitlement to an evaluation in excess of 10 percent for a tender left inguinal ligament prior to November 27, 2012, and for a compensable evaluation since February 1, 2013.

12.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1976 to December 1979, and from November 1980 to February 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009, August 2010, April 2011, and February 2012 rating decisions by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

An increased evaluation for hearing loss was denied in the August 2009 decision.  In August 2010, service connection for a scar of the right leg and a low back disability was denied, as were increased ratings for hypertension, sinusitis, a left knee disability, and a left inguinal ligament.  With regard to the left inguinal ligament, in a May 2013 decision the RO granted an increased 10 percent rating, effective from March 29, 2012.  A temporary 100 percent evaluation was awarded from November 27, 2012, to February 1, 2013, based on surgery requiring convalescence.  At the conclusion of the temporary total period, a 0 percent rating was assigned.  The stages during which a 100 percent rating was not assigned are both on appeal here; the issue is recharacterized accordingly.

The April 2011 decision denied service connection for shoulder disabilities.  The February 2012 decision denied service connection and treatment for acquired psychiatric disorders, as well as entitlement to TDIU and a compensable evaluation for asbestosis.  The Board has recharacterized the mental health claim to include not only PTSD and depression, but all diagnosed disorders.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a January 2015 hearing held before the undersigned via videoconference from the RO; a transcript of that hearing is associated with the claims file, as is a transcript of a February 2013 local hearing held before a Decision Review Officer (DRO).  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

All issues save that of service connection for a scar of the right lower leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran required sutures for lacerations of the right calf while in service.

2.  Current scarring of the right lower extremity is related to the in-service lacerations.


CONCLUSION OF LAW

The criteria for service connection of a scar of the right lower leg are granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.


Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records establish that in August 1985, the Veteran sustained several lacerations, some shallow and some deep, of his right calf when he was struck by the propeller of a small boat.  The wounds were sutured.

At a July 2010 VA contract examination, the Veteran reported a scar of his right lower leg.  He stated that it was no tender or painful, and the skin was stable.  He had no functional impairment due to the scar, and denied any other symptom.  On physical examination, the examiner did not locate a scar.

The Veteran is competent to observe and identify a scar.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  At worst, his lay statements place the evidence regarding a scar in equipoise, and in such situations doubt is resolved in favor of the Veteran.  38 C.F.R. § 3.102.  Further, service records note treatment with sutures and that some of the cuts were deep.  some residual skin mark, even if not considered a scar by the medical examiner is highly likely.  The Veteran is also competent to report that such a mark is located at the site of, and is due to, the laceration he experienced, as he has been able to observe the entire process.

Accordingly, in light of the evidence of in-service injury, current symptomatology, and a nexus between the two, service connection for a scar of the right lower leg is warranted.  


ORDER

Service connection for a scar of the right lower leg is granted.  



REMAND

With regard to the remaining claims, remand for further development is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Relevant to all the pending claims is the Veteran's statement, made at the January 2015 Board hearing, that in 2014 he filed a claim for disability benefits from the Social Security Administration (SSA).  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the SSA records may well include information regarding the severity of the Veteran's service-connected disabilities, or findings regarding the etiology of disabling conditions, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Further, updated VA treatment records, from February 2014 to the present, would be of assistance in resolution of the pending claims.

Additionally, specific development actions are necessary with regard to several of the pending individual claims.

Psychiatric Disability

The Veteran alleges that he has a mental disorder related to one of two in-service stressors, or as secondary to his service-connected disabilities.  Regarding the stressors, one is established; he sustained lacerations of his right lower leg from a boat propeller, likely under circumstances as he has described.  The second stressor has not yet been verified.  He alleges that a sailor aboard the USS Alamo (LSD-33) lost his legs in a 1977 accident involving an anchor line mooring the ship to a buoy near Hong Kong.  No effort has been made to verify this stressor; the RO instead relied on the lack of a diagnosis of PTSD.

However, as service connection for all diagnosed mental disorders must be considered, some action to determine whether the event occurred is necessary, as it may still represent an "injury" related to some current psychiatric disability. 

Review of the ship's history shows that it was cruising the area at issue from April 1977 to October 1977.  Deck logs, casualty reports, or other documents for that period should be requested from the appropriate custodian to determine if a sailor sustained the injury described by the Veteran.  If the time frame (7 months) is too large for a single request, it should be broken down as required.

Moreover, the Veteran has alternatively alleged that his current psychiatric problems are related to his service-connected disabilities; essentially, he is depressed over his physical problems, which he attributes to service.  A march 2013 VA examiner addressed this allegation, but the rendered opinion is  not adequate.  The examiner limited his discussion to causation, and did not address whether depression and the adjustment disorder were aggravated by service-connected disabilities.

On remand, a new examination is required.  The examiner must discuss whether any diagnosed mental health condition is caused or aggravated by in-service events or service-connected disabilities.

Asbestosis, Sinusitis, Left Knee, Hearing Loss

At the January 2015 hearing, the Veteran reported worsening of all his currently service-connected conditions, and hence updated examinations are required to ensure consideration of an accurate disability picture.

Left Inguinal Ligament

The grant of service connection for this disability in an April 1999 rating decision made clear that no hernia or infection was involved.  The disability was a "musculoskeletal thing" according to VA examiners, and resulted from being struck in the groin with an elbow.  However, beginning in August 2010, the RO began discussing the criteria for hernia evaluation in connection with the disability.  This is puzzling, as the VA examiner in May 2010 again stated that there was no hernia present, and while the Veteran has referred to claiming service connection for a hernia, he made clear in March 2010 he was referring to the left inguinal pain.

Complicating matters further, in a May 2013 decision, the RO actually assigned compensable ratings, including a temporary 100 percent evaluation, for hernia-related symptoms and treatment.  There is no opinion or evidence relating the hernia to service; to this point hernias had been specifically excluded from service connection.  It is unclear if the RO has granted service connection for a hernia, diagnosed in 2012, or was merely in error in characterizing the disability and scheduling and reviewing the examination reports.  Resolution of this question is required prior to appellate adjudication.

The Board would additionally note that if the RO did indeed intend to service-connect an additional disability, an updated examination is required; since the Veteran's surgery, treatment notes refer to recurrence of a left inguinal hernia.  Updated medical evidence is necessary.

TDIU

Entitlement to TDIU is dependent upon the consideration of the impact of service-connected disabilities on a Veteran's ability to sustain and follow substantially gainful employment.  As numerous claims of service connection and evaluation remain open and pending, the full disability picture to be weighed in connection with TDIU is unclear at this time.  The claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of all decisional documents and associated supporting evidence in connection with the Veteran's claim for disability benefits.

2.  Associate with the claims fiel updated treatment records from the VA North Texas Health Care System, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2014 to the present.

3.  Take appropriate actions to obtain deck logs or similar records for the USS Alamo (LSD-33) for the period of April to October 1977, and attempt to verify an incident wherein a sailor lost both legs or was otherwise injured in an accident involving an anchor line in Hong Kong.

4.  The RO must make appropriate findings, and take any required actions, to clarify the extent of the disability currently service-connected as a tender left inguinal ligament.  The question of whether a hernia is or is not service-connected as part of that disability must be clearly and completely answered.

As part of that inquiry, schedule the Veteran for VA hernia and/or genitourinary examinations to identify the service-connected disability manifestations.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the electronic file, relevant documents must be printed and provided for review.

The examiner must opine as to whether a recently diagnosed and surgically repaired left inguinal hernia is at least as likely as not related to or part of the service-connected left inguinal pain.

A full and complete rationale is required for all opinions expressed.

5.  Schedule the Veteran for a VA mental disorders/initial PTSD examination.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the electronic file, relevant documents must be printed and provided for review.

The examiner is informed that a 1985 stressor is considered verified.  The Veteran was spilled from a small boat and struck by the propeller in the right leg.  Further, the examiner should presume for purposes of examination that a report of witnessing a sailor lose his legs in an anchor line accident in 1977 is verified.

The examiner must identify all currently diagnosed mental disorders.  PTSD, depression, anxiety, and adjustment disorder should be discussed.  For each diagnosed condition, the examiner must opine as to whether such is at least as likely a snot caused or aggravated by military service, or service-connected disabilities.

The examiner must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

A full and complete rationale is required for all opinions expressed.

6.  Schedule the Veteran for appropriate VA examinations to assess the current status of his service-connected asbestosis, sinusitis, left knee, and hearing loss disabilities.  The examiners must describe in detail all current manifestations of disability and comment on the impact of the conditions on the Veteran's daily life.

The examiners must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

7.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


